Citation Nr: 1233437	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a sinus disability, claimed as sinusitis.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).
.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985, from April 1987 to March 2000, and from January 2003 to July 2005. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from November 2005 and February 2008 rating decisions.

In November 2005, the RO declined to reopen previously denied claims for service connection for a back disorder and for sinusitis.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007. 

In February 2008, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective September 26, 2006.  In February 2008, the Veteran filed an NOD with the assigned disability rating.  An SOC was issued in October 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008. 

In May 2011, the Board reopened the claims for service connection for a back disability and for sinusitis, denied the claim for service connection for a back disability on the merits, denied an initial rating in excess of 50 percent for PTSD, and remanded the claim for service connection for sinusitis to the RO, via the Appeals Management Center (AMC), in Washington, DC.  

The Veteran subsequently appealed portions of the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted the Appellee's November 2011 Motion for Partial Remand (motion), vacating the portions of the Board's decision that pertained to service connection for a back disability and a higher initial rating for PTSD, and remanding these claims to the Board for further proceedings consistent with the Appellee's motion.

The Board's review of the claims file following remand by the Court discloses that there is an additional issue in appellate status. In January 2010, the RO denied a TDIU due to service-connected PTSD.  In March 2010, the Veteran filed an NOD with the assigned disability rating for PTSD (although that appeal had already been perfected in 2008), including the denial of a TDIU.  An SOC was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2011.  

In the February 2011 substantive appeal, the Veteran indicated that he wanted to appeal all of the issues listed on the SOC, he listed the issue as "service connection for PTSD," and he explained that he disagreed with the decision to deny "service connection for PTSD" for the same reason set out in his NOD dated in March 2010.  While the Veteran refers to the denial of "service connection for PTSD," the Board assumes that he intended to refer to the denial of a TDIU based on service-connected PTSD that was addressed in the SOC just one month earlier.  Moreover, his March 2010 NOD followed the denial of a TDIU in a January 2010 rating decision and specifically indicated that he disagreed with the assigned rating for PTSD as well as the denial of a TDIU.  Accordingly, the Board accepts the February 2011 substantive appeal as perfecting his appeal regarding the denial of a  TDIU due to PTSD. 

As a final matter regarding the claim for a TDIU due to PTSD, the Board notes that the documents related to the TDIU claim are presently located in a temporary paper claims file associated with the permanent claims file and that this claim has not been certified to the Board.  In addition, it appears that most of the records contained in the temporary claims file had not been reviewed by the RO in connection with the claim for a higher PTSD rating before the PTSD claim was certified to the Board in February 2009.  Furthermore, the temporary file was not available to the Board at the time of a May 2011 decision. For reasons expressed below, the RO has expanded the TDIU claim to include extra-schedular consideration (as reflected on the title page).

As final preliminary matters, the Board notes that the Veteran previously was represented by The American Legion; however, he revoked the power of attorney in favor of that organization in  February 2011.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.

In October 2011, the Veteran submitted to the RO additional evidence in support of his appeal for a TDIU, to include a fully favorable decision dated in October 2011 awarding disability benefits from the Social Security Administration (SSA) due to PTSD.  Pertinent to this determination, the Veteran requested that the RO review the SSA decision and supporting documents.  However, in a May 2012 statement, the Veteran indicated that he wished to waive initial RO consideration of this evidence.  

The Board's decision addressing the claim for sinusitis is set forth below.  The claims for  service connection for a back disability, for an initial rating in excess of 50 percent for PTSD, and for a TDIU due to PTSD, are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC, for further action.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Probative lay and medical evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed allergic rhinitis is related to in-service complaints, treatment, and findings of abnormal sinuses, also diagnosed as allergic rhinitis.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for allergic rhinitis are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board notes that after the Veteran appeared for a VA examination in July 2011 regarding his claim for sinusitis, it appears that neither the RO nor the AMC readjudicated the claim based on a review of the claims file, including the Virtual VA paperless claims file.  However, given the Board's favorable disposition of the claim for service connection for allergic rhinitis, claimed as sinusitis, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.



II. Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for a sinus disability.  He asserts that he was treated for sinus problems during service and that his sinus symptoms have continued since separation from service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).   Service connection may also be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b). 

Service treatment records dated from April 1987 to March 2000 reflect sporadic treatment for sinus-related problems, including for diagnosed upper respiratory infections in January 1994, December 1994, and November 1998.

A March 2003 treatment note reflects the Veteran's complaints of  sore throat, chest congestion, and headache noted two days prior, after being exposed to smoke.  He denied a previous history of asthma, fever, migraines, or allergies, but did report sneezing.  The assessment was allergic rhinitis.  

In September 2003 medical history report, the Veteran listed "sinuses" in the space to identify any allergies, and left blank the questions as to whether he currently has or ever had sinusitis or chronic or frequent colds; he indicated that he had asthma or breathing problems.  A physician's summary elaborated that the Veteran had breathing problems related to pollens.

An August 2003 treatment note reflects the Veteran's complaints of sinus problems, and his statement that he never had sinusitis previously.  The assessment was upper respiratory infection/viral sinusitis.  In October 2003, the Veteran complained of sinus pain.  The assessment was sinusitis.  In November 2003, he complained of a four- to five-day history of sinus pressure, left greater than right.  He denied upper respiratory infection symptoms.  The assessment was suspected acute sinusitis.

An April 2004 service treatment note reflects the Veteran's reported history of seasonal allergies treated with Allegra/Flonase, and his complaints of sneezy/runny nose, itchy eyes, and sinus pressure.  The assessment was seasonal allergies.  In December 2004, he complained of chronic allergic rhinitis and requested a refill of his allergy medications, relating adequate control with daily use.  The assessment was allergic rhinitis.

In a May 2005 report of medical history, the Veteran indicated that he was currently taking Flonase and Claritin and that he intended to seek VA disability benefits for sinus problems.  The report of a post-deployment health assessment dated in May 2005 indicates that he was mainly stationed at Fort Bragg since January 2003 and since that time, his health became worse.  He reported that his current symptoms included chronic cough, runny nose, fever, headaches, and chest pain or pressure. 

The report of a May 2005 VA examination, which took place approximately two months prior to the Veteran's separation from service, documents a diagnosis of seasonal allergic rhinitis.  

In a June 2005 health questionnaire for dental treatment, the Veteran indicated that he was currently taking Claritin.

In May 2011, the Board remanded the claim, in part, to obtain a medical opinion as to whether any sinus disability, to include allergic rhinitis, is the result of injury or disease incurred or aggravated in service.

The report of a July 2011 VA nose, sinus, larynx, and pharynx examination reflects that the Veteran described his symptoms and history of allergic rhinitis problems.  After a review of the claims file and physical examination, the diagnosis was allergic rhinitis, which the examiner characterized as chronic and perennial.  The examining physician noted that service treatment records document diagnosis and treatment for allergic rhinitis, continuing through the present day in VA treatment records.  Based on the physical examination and review of the claims file, the examiner opined that the current allergic rhinitis is at least as likely as not a continuation of the allergic rhinitis first diagnosed in 1994.

In sum, the record contains lay and medical evidence of in- and post-service complaints of allergies and sinus symptoms.  The record also includes a probative medical opinion, based upon examination of the Veteran and consideration of his credible history of symptomatology, which indicates that there is as likely not a medical relationship between the Veteran's currently diagnosed allergic rhinitis to his complaints and treatment for allergic rhinitis during military service.  While the opinion is not definitive, it has been expressed in terms sufficient to permit the application of the benefit of the doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102 (2011); see also 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts and evidence noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for allergic rhinitis are met.


ORDER

Service connection for allergic rhinitis is granted.

REMAND

In light of points raised in the Appellee's Motion for Partial Remand, and the Board's review of the claims file, further RO action on the claims remaining on appeal is warranted.

Pertinent to the claim for service connection for a back disability, the Board finds that further VA spine examination and medical opinion are required to address conflicting medical evidence as to whether the Veteran has a current lumbar spine disability that is medically related to complaints of back pain during military service.  

In May 1986, the Veteran complained of back pain in the upper lumbar area.  Physical examination was reported as essentially normal, and the examiner noted a possible slight muscle strain and prescribed Flexeril.

A May 1997 treatment note documents the Veteran's complaint of a two-day history of low back pain.  The assessment was mechanical low back pain.  On follow-up examination two days later, he reported improvement, but still had increased pain with sitting.  The assessment was mechanical low back pain, patient improving.  In August 1999, he complained of left side abdominal pain in the lower left quadrant and back pain.  The assessment was muscular skeletal pain.

A May 2003 treatment note reflects that the Veteran complained of a two-day history of back pain after moving furniture.  The assessment was low back pain.  A June 2003 treatment note documents his complaint of injuring his back moving furniture in May 2003.  The assessment was low back pain.  An August 2003 treatment note reflects a complaint of lingering low back pain since May 2003 and statement that he may have pulled his back moving furniture.  The assessment was mechanical low back pain.  In a September 2003 medical history report, the Veteran reported previously or currently having recurrent back pain.  A physician's summary explained that the Veteran had low back pain.

On January 2004 VA fee-basis examination performed before separation from the Veteran's third period of service, the diagnosis was degenerative disc disease with limitation in range of motion.  An amended diagnosis was provided later the same day in the same report following the receipt of x-ray reports; the condition listed by the examiner was lower back, and the diagnosis was lumbar strain.  It was noted that the lumbar spine x-ray associated with the examination revealed that normal mineralization is present without evidence of fracture or subluxation; all disc spaces are intact; arthritic changes are not demonstrated; the sacroiliac joints, as visualized, are unremarkable.  The radiologist's impression was negative lumbar spine series.

In another VA fee-basis examination report dated in May 2005, the examiner indicated that there was no pathology identified on physical examination to render a diagnosis, and lumbar spine x-ray findings from the same day were identical to those in January 2004.  The radiologist's impression was negative lumbar spine.

In summary, although the impression of lumbar spine x-ray studies was negative in January 2004 and May 2005, the examining physician who conducted both physical examinations diagnosed lumbar strain in January 2004 after receipt of the x-ray findings, but found no pathology sufficient to render a diagnosis in May 2005.  As this evidence clearly conflicts, the evidence currently of record is inadequate to resolve this matter, and further medical examination and opinion on this matter is needed. 

Regarding the claim for an initial rating in excess of 50 percent for PTSD, as noted in the Introduction, the RO created a temporary claims file regarding the claim for a TDIU due to service-connected PTSD because the claim was received in June 2009 after the claims for sinusitis and a low back disability were certified to the Board in February 2009.  In connection with his claim for a TDIU, the Veteran was afforded a VA fee-basis psychiatric examination in December 2009, he submitted additional private treatment records dated since February 2008, and VA treatment records were obtained on his behalf.  

Unfortunately, it appears that the RO has not had an opportunity to consider these records in connection with the claim for an initial rating in excess of 50 percent for PTSD.   Here, the examination report and private treatment records were associated only with the temporary claims file regarding the claim for a TDIU due to PTSD, and the VA treatment records were associated only with another temporary claims file created after the Board remanded the claim for service connection for a sinus disability in May 2011.  Under these circumstances, the Board has no alternative but to remand this claim  for the RO to consider the claim in light of the additional evidence and argument received, in the first instance, and for issuance of an SSOC reflecting such consideration.  See 38 C.F.R. §§ 1931, 19.37 (2011).

The Board further finds that ,prior to the RO's readjuducation of the claim for a TDIU due to PTSD, further development of this claim, and the associated claim for higher rating for PTSD, is warranted.

In the context of a higher rating claim, VA has a duty to provide a veteran with a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2011).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995). 

In this case, the Veteran underwent a VA fee-basis psychiatric examination in December 2009 in conjunction with his claim for a TDIU due to service-connected PTSD.  Private treatment records from the Goldsboro Psychiatric Clinic reflect that he met regularly with and described his PTSD symptoms to a certified nursing assistant (CNA), and a private psychiatrist, E. H., M.D., prescribed medications for PTSD under a treatment plan.  In March 2009, he reported to P. G., CNA, that he needed to get out of work because he was exhausted and stressed.  In April 2009, he told P. G., CNA, that he was very stressed due to work issues, and Dr. E. H.'s plan included putting the Veteran on medical leave until June 2009.  Subsequent treatment records note that the Veteran applied for long term disability benefits and SSA disability benefits.  An October 2011 SSA decision awarded disability benefits for service-connected PTSD. 

While not dispositive, the foregoing evidence raises the issue of whether the Veteran's PTSD underwent an increase in severity between the December 2009 fee-basis examination and the October 2011 SSA decision.  As such, the Board finds that new psychiatric examination is needed to ensure that the record reflects the current severity of the  Veteran's service-connected PTSD.  

Hence, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, and PTSD examination, by a VA psychiatrist or psychologist.  The Veteran is hereby notified that failure to report to any such scheduled examination(s),without good cause, shall result in denial of the reopened claim for service connection for low back disability, and may result in denial of the claims for a higher initial rating for PTSD and for a TDIU due to PTSD (which, on these facts, emanate from an original claim for and award of service connection for PTSD),  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further VA examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, the claims file currently includes VA treatment records from the Durham VA Medical Center (VAMC), including the Greenville VA Community Based Outpatient Clinic (CBOC), dated from January 2006 through July 2011; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, to ensure a complete record is before the medical examiners and the Board, the RO should obtain from the Durham VAMC and Greenville VA CBOC all outstanding, pertinent treatment records dated since July 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide any  necessary releases to obtain, records of treatment for PTSD from the Goldsboro Psychiatric Clinic, as well as records from any other relevant medical providers since October 2009.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

The RO's adjudication of the claim for a higher PTSD rating should include continued consideration of whether staged rating of the disability (assignment of different ratings for distinct time periods, based on the facts found), pursuant to Fenderson (cited above), is warranted.  As regards the matter of a TDIU, the Board points out that, even if the percentage requirements for a schedular TDIU due to PTSD (as set forth in 38 C.F.R. § 4.16(a)) are not met, in adjudicating this claim, the RO should also consider whether the criteria for invoking the procedures set forth in 38 C.F.R. § 4.16(b), for award of a TDIU due to PTSD on an extra-schedular basis, are met.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Durham VAMC, including the Greenville VA CBOC, all outstanding, pertinent records of mental health and physical evaluation and/or treatment of the Veteran since July 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to claims on appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide any  necessary releases to obtain, records of treatment for PTSD from the Goldsboro Psychiatric Clinic, as well as records from any other relevant medical providers since October 2009.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA spine examination, by an appropriate physician (or an appropriate physician contracted by VA).

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record, if applicable).  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently suffers from any current low  disability(ies).  If so, then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current low back disability had its onset in or is otherwise medically-related to the Veteran's complaints of low back pain during military service.  If the physician concludes that the Veteran does not have a current low back disability, the physician's report should include a discussion of the January 2004 VA fee-basis examination, which included an amended diagnosis of lumbar strain, particularly discussing whether the diagnosis of lumbar strain was then supported by the record.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a PTSD examination, by a VA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record, if applicable).  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means. 

The examiner should also indicate the extent to which the Veteran's PTSD impacts his employment, specifically indicating whether the disability PTSD prevents him performing the mental acts required to obtain and retain substantially gainful employment.

The examiner should clearly indicate whether the record reflects any change(s) in the severity of the Veteran's PTSD at any point since the September 26, 2006 effective date of the award of service connection for the disability, and, if so, the approximate date(s) of any such change(s).

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim remaining on appeal. 

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claim for service connection for a low back disability, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, the RO should adjudicate each claim remaining on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include, with respect to the matter of a higher rating for  PTSD, continued consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted; and, with respect to the matter of a TDIU due to PTSD, whether the criteria for assignment of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked (as appropriate)).

 9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes citation to and discussion of all additional legal authority considered along with reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


